IN THE UNITED STATES DISTRICT COURT - j L >
FOR THE DISTRICT OF MONTANA E Pr)

BILLINGS DIVISION NOV 1 4 2019

Clerk, U S$ District Court
District OF Montana

 

Billi
BRETT WADE CLOUSE, mee
CV 19-78-BLG-SPW

Plaintiff,

VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS
ALTERNATIVES INC., DAVID O. AND RECOMMENDATIONS
ARMSTRONG, BETTY ANN ROAN,
- and LORETTA WILLEMS,
Defendants.

 

The United States Magistrate Judge filed Findings and Recommendations on
October 22, 2019. (Doc. 5). The Magistrate recommended the complaint be
dismissed and judgment entered in the Defendants’ favor. (Doc. 5 at 8-9).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 5) are ADOPTED IN FULL.

IT IS FURTHER ORDERED:

1. Mr. Clouse’s Complaint is DISMISSED.

2. The Clerk of Court is directed to close this matter and enter judgment in
favor of Defendants pursuant to Rule 58 of the Federal Rules of Civil Procedure.

3. The Clerk of Court is directed to have the docket reflect that the Court
certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure
that any appeal of this decision would not be taken in good faith. No reasonable
person could suppose an appeal would have merit. The record makes plain the

Complaint lacks arguable substance in law or fact.

AA
DATED this _/.?day of November, 2019.

JD utes ch tee.

“ SUSAN P. WATTERS
United States District Judge
